Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 4/18/2022 has been considered.
Applicant’s response by virtue of amendment to claims 14-21 has NOT overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 14-21, 27, 29-45 are pending in this application and an action on the merits follows.
Claims 27, 29-35, 41-45 are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-21, 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Regarding claims 14-21, 36-40, under Step 2A, recites a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (prong 1), and taking claims 14 ,36 as representative recite:
under control of a first network node associated with a first entity, receive a scan request from a sending network node, the scan request being initiated by an initiator network node associated with an initiator entity; identify one or more first obligations to which the first entity is a party; send a scan request to one or more second network nodes associated with second entities that are a party to the identified one or more obligations; receive a scan response from one or more second network nodes to which a scan request was sent, each scan response received from a second network node identifying one or more second obligations of -7-a second entity associated with that second network node, wherein the first entity is not a party to at least some of the second obligations; and send to the sending network node a scan response identifying the one or more first obligations and the one or more second obligations.        
	Under step 2A (prong 1), the limitations above recite an abstract idea because they recite certain methods of organizing human activity (see: 2019 PEG, p. 52). This is because the above limitations of claims 14, 36 recite the performance of commercial interactions including marketing activity, such settling transactions between entities. Accordingly, under step 2A (prong 1) claims recite an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52). 
Under Step 2A (prong 2), viewed individually or as a whole the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claims 14, 36 do recite additional elements, including a computing system and network nodes. Although reciting additional elements, these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
The additional elements of claims 15-21, 37-40 do not add anything further than when they are considered individually. 
In view of the above, under Step 2A (prong 2), claims 15-21, 37-40 do not integrate the recited exception into a practical application (see again: 2019 PEG). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to claims 14, 36 taken individually or as a whole the additional elements do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, considering identifying, executing, sending receiving etc. as additional, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claims 14, 36 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network
storing and retrieving information in memory
performing repetitive calculations
With specific reference to computing system, the Examiner reiterates that automation within claims stems primarily from “computing system” (e.g. see spec [0043-0045], “The computing systems may include a secure cryptoprocessor as part of a central processing unit for generating and securely storing keys and for encrypting and decrypting data using the keys. The TxN system may be described in the general context of computer- executable instructions, such as program modules and components, executed by one or more computers, processors, or other devices”).
Even considered as an ordered combination (as a whole), the additional elements of claims 15-21, 37-40 do not add anything further than when they are considered individually. 
In view of the above, claims 15-21, 37-40 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Response to Arguments

Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 have been fully considered but are not persuasive. 
	 U.S.C. 101 Rejection 
	Applicant’s arguments filed on with respect to the rejection set forth under 35 U.S.C 101 have been fully considered but are not persuasive. 
	Applicant argues Step 2A Prong One, and Step 2B, see Remarks pages 5-6.
	Examiner is unpersuaded by the remarks because Examiner does not find that the addition of the additional element receive a scan request from a sending network node, the scan request being initiated by an initiator network node associated with an initiator entity; identify one or more first obligations to which the first entity is a party; send a scan request to one or more second network nodes associated with second entities that are a party to the identified one or more obligations; receive a scan response from one or more second network nodes to which a scan request was sent, each scan response received from a second network node identifying one or more second obligations of -7-a second entity associated with that second network node, wherein the first entity is not a party to at least some of the second obligations; and send to the sending network node a scan response identifying the one or more first obligations and the one or more second obligations;” makes the current claim language  to no longer recite abstracted idea. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG herein), the 2019 PEG instructs examiners to first determine whether a claim recites a judicial exception - e.g. abstract idea (step 2A, prong 1). Notably, the 2019 PEG defines 3 subject matter groupings of abstract ideas: mathematical concepts, certain methods of organizing human activity, and mental processes. Subsequent to determining whether a claim recites an abstract idea, the 2019 PEG further requires determination of whether the claim integrates the exception into a practical application (step 2A, prong 2).  	
	With this in mind, the Examiner finds that current claimed invention “directed to” a judicial exception (abstract idea) because the limitations listed on STEP 2A Prong One recite concepts to allow a user to track and share obligations, which falls into the grouping of Certain Methods of Organizing Human Activity because encompass activities that involves multiple people (such as fundamental economic principles or practices, commercial interactions), and a single person such as a person following a set of instructions. For example, the limitations “initiating, scanning, sending”, in this context allows a buyer to provide a search for a contract and share contract information with a seller. 
	With respect to the arguments concerning step 2B, the Examiner is again unpersuaded by the remarks. This is because any improvement manifested by the use of generic computing components is to the expediency to the performance of the commercial process, not to the computer itself or some other technology or technical field. While Applicant alleges that the claims are directed to a practical application that is a more efficient distributed search techniques” (see arguments on page 6), such is not the case. To the contrary, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the instant claims are directed to conventional computer components (e.g., see specification) in order to track obligations between entities. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.).
	As such, the rejection under 35 USC 101 has been maintained, see complete rejection above.	

Claims 14-21, 36-40 are allowed over the prior art, though rejected under 35 USC 101. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627